Beatty, C. J.,
concurring:
In ruling upon the offer of defendant’s counsel to submit the cause to the jury upon the evidence, the opening argument of the attorney-general, and the instructions to be given to the jury, and in holding that unless counsel for defendant addressed the jury before a further argument on the part of the state, he could not address them at all, the district court violated the rule laid down in State v. Smith, 10 Nev. 113, and if the error in these rulings had been taken advantage of in a proper manner, it would, in my opinion, have necessitated a reversal of the case. Counsel for defendant, if he thought the case was unfairly or insufficiently opened by the attorney-general, should have insisted on his offer to submit it without argument on his part, and should have positively declined to make an argument until after the argument of the other attorney for the state. Then, if he had demanded the privilege of a reply, and had been refused, the action of the court would have entitled him to a *195reversal of tbe judgment. But, instead of pursuing this course, he replied to the attorney-general, and this entitled the state to a closing argument.
For this reason, and for the reasons stated by Justice Hawley in discussing tbe other assignments of error, I concur in tbe order of affirmance.
Leonard, J., concurring: I concur.